Citation Nr: 1438610	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of right knee injury, degenerative joint disease and instability, status post total right knee replacement with residual scar (right knee disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether the reduction of the disability rating for the service-connected right knee instability, from 30 percent to a noncompensable rating, effective October 6, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO assigned a temporary total (100 percent) evaluation from October 6, 2008, to November 30, 2009, based on right knee surgical treatment necessitating convalescence.  38 C.F.R. § 4.30.  A 30 percent rating was assigned for residuals of a right knee replacement, effective December 1, 2009.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected right knee disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to an increased rating for a right knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  






FINDINGS OF FACT

1.  The RO failed to issue a notice of a proposed reduction or notice of the Veteran's procedural rights under 38 U.S.C.A. § 3.105(e) to dispute the reduction, for the service-connected right knee instability from 30 percent to noncompensable.

2.  In a December 2008 rating decision, the RO reduced the evaluation of the service-connected right knee instability, from 30 percent to a noncompensable rating, effective October 6, 2008.

3.  Because the RO's December 2008 rating decision failed to follow the due process provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating decision is void ab initio.  


CONCLUSION OF LAW

The reduction from 30 percent to a noncompensable rating for right knee instability was improper, and the 30 percent rating is restored, effective October 6, 2008.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.105(e), Diagnostic Code (DC) 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the reduction of his 30 percent rating to a noncompensable rating for right knee instability, effective October 6, 2008, was improper, and that restoration is warranted.  Further, the right knee instability rating reduction reduced the Veteran's combined rating from 60 percent to 50 percent, resulting in a reduction in the amount of compensation payable to the Veteran.

Any change in evaluation based upon any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected right knee instability from 30 percent to noncompensable, as set forth in 38 C.F.R. § 3.105(e).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (2013).

In this case, there is no evidence that the reduction was first proposed, or that notice regarding the process of how to dispute the proposed reduction was provided to the Veteran.  The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.103(b)(2) and 3.105(e).  Further, the Veteran was not given a 60-day period to present additional evidence.  The RO implemented the rating reduction and reduced the Veteran's overall disability compensation without complying with the relevant regulations governing rating reductions.  Id. 

As there was no initial proposal and the Veteran did not receive notice of the proposed reduction, the December 2008 rating reduction violated the due process requirements of 38 C.F.R. § 3.105(e), established to serve as a procedural protection against improper reductions of disability ratings.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hudgens v. Gibson, 26 Vet. App. 558, 564 (2014).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 598, 595 (1991).

Thus, the Board finds that the December 2008 rating decision implementing the rating reduction, effective October 6, 2008, was improper and thus void ab initio. See Greyzck,12 Vet. App. at 292.  Accordingly, the 30 percent rating is reinstated for service-connected status right knee instability.  


ORDER

As the 30 percent evaluation of the right knee instability was not properly reduced to a noncompensable rating, restoration of the 30 percent is granted as of October 6, 2008, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran seeks entitlement to a higher rating for his service-connected right knee disability, currently rated as 30 percent disabling.  Further, in his October 2012 written argument, his representative reported that the Veteran indicated that his right knee disability has worsened since the most recent examination, conducted in September 2011.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of that service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggest that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with the increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Further, as the Board has determined new examinations are necessary regarding the service-connected right knee disability, the examiner(s) should comment upon the effect this disability has on his employability.

Additionally, as the Veteran has been receiving ongoing VA treatment for his right knee disability, but no records of such treatment dated after August 2012 have yet been added to the claims file, those records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate any outstanding records of VA treatment for the Veteran's right knee disability dated since August 2012 with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee disability and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected right knee disability.  

In regards to the right knee scar, the examiner should address the size and location, as well as any associated pathology, to include tenderness or pain.  

The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted.   

Following evaluation of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, and in light of the Veteran's education, training and work experience, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determine an opinion cannot be provided without resort to speculation.  

4.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


